Citation Nr: 0809248	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  03-25 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for post-operative residuals of surgical removal of cyst at 
T-12.

2.  Entitlement to an initial disability rating in excess of 
10 percent for post-operative residuals of surgical removal 
of Baker's cyst, right knee (right knee disorder). 

3.  Entitlement to service connection for multiple 
lipomatosis, including as an undiagnosed illness due to the 
Gulf War. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for major depressive 
disorder, to include as secondary to multiple lipomatosis.

6.  Entitlement to service connection for right foot drop, 
claimed as secondary to post-operative residuals of surgical 
removal of Baker's cyst, right knee. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to August 
1979 and from September 1990 to July 1991. 

This appeal arises from January 2002, January 2003, February 
2004, and November 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The issue of entitlement to a compensable disability rating 
for a back cyst removal and service connection for multiple 
lipomatosis, major depressive disorder, right foot disorder, 
and PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDING OF FACT

Throughout the appeal period, the veteran's post-operative 
residuals of surgical removal of Baker's cyst of the right 
knee have been manifested by right knee pain with no 
limitation of motion on flexion or extension, and a scar that 
measures 3 centimeters by 1.5 centimeters.  


CONCLUSION OF LAW

A rating greater than of 10 percent for post-operative 
residuals of surgical removal of Baker's cyst of the right 
knee is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.71A, Diagnostic Codes (Codes) 5256, 5257, 
5258, 5259, 5260, 5261 (2007); 38 C.F.R. § 4.118, Codes 7802, 
7803, 7804, 7805 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran's appeal regarding the disability rating assigned 
for his right knee disorder arises from his disagreement 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, and additional notice as to downstream 
elements of the claim, (disability rating and effective date) 
is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The veteran was provided a statement of the case and 
supplemental statements of the case, which set out the 
rationale for the decision reached, as well as the evidence 
considered, and therefore, it is clear the veteran was 
provided the procedural safeguards required under 38 U.S.C.A. 
§ 7105 in this regard.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  
For increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran. Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The veteran underwent VA 
examinations in December 2002, December 2003, and March 2005.  
In a January 2008 statement, the veteran's representative 
requested that the claim decided herein be remanded for a 
more current examination.  The objective medical evidence of 
record does not suggest an increase in disability has 
occurred as compared to the prior VA examination findings.  
The veteran testified before a Decision Review Officer in 
August 2002, October 2004, and April 2006.  The veteran 
declined the opportunity to testify during a personal hearing 
before a Veterans Law Judge.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, lay 
statements, the veteran's RO hearing testimony, VA medical 
treatment records, and VA compensation and pension 
examination reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, on the claim. Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001). 

Increased Initial Disability Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

At the outset, the Board notes that the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for his right knee disorder is on appeal from the initial 
assignment of the disability rating, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Throughout the entire appeal period the veteran's right knee 
disorder has been rated 10 percent disabling pursuant to 38 
C.F.R. § 4.71A, Diagnostic Code 7805-5260.  (2007). 
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
38 C.F.R. § 4.27 (2007).  In this case, Diagnostic Code 7805 
refers to scars which limit function while the more specific 
Diagnostic Code 5260 refers to limitation of flexion of the 
knee and leg. 

Under Diagnostic Code 7805, scars are to be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2007).  Diagnostic Code 5260, 
for limitation of flexion of the knee and leg, assigns a 30 
percent disability rating for flexion limited to 15 degrees; 
a 20 percent disability rating for flexion limited to 30 
degrees; a 10 percent disability rating for flexion limited 
to 45 degrees; and a noncompensable (zero) rating for flexion 
limited to 60 degrees. See 38 C.F.R. § 4.71a, DC 5260 (2007).  
In addition, limitation of extension is assigned a 0 percent 
rating with limitation to 5 degrees.  Limitation of extension 
to 10 degrees is assigned a 10 percent rating, and limitation 
of extension to 15 degrees is assigned a 20 percent rating.  
Diagnostic Code 5261.  

The Board notes that VA regulation defines normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion. See 38 C.F.R. § 4.71, Plate I.

The veteran underwent a VA physical examination in April 
2002.  The examiner observed a 2 centimeter by 1 centimeter 
superficial scar in the right popliteal space.  No 
tenderness, adherence, ulceration, or underlying tissue loss 
was noted.  Range of motion testing of the right knee 
revealed flexion to 105 degrees and extension to -5 degrees.  
A VA examination performed in December 2002 revealed no 
edema, effusion or instability.  However, abnormal movement 
and guarding of movement was observed.  On range of motion 
testing, right knee flexion was 110 degrees, while extension 
was measured to -5 degrees.  Objective evidence of painful 
motion and tenderness was noted on examination.  This 
examiner observed a 3 centimeter by 1.5 centimeter scar in 
the right popliteal space which was sensitive on examination.  

The veteran reported numerous problems with his right leg 
during a March 2005 VA examination.  He complained of muscle 
spasm in his right calf, right ankle instability, and loss of 
sensation on the posterior aspect of his right lower 
extremity.  In addition, he reported needing a cane to 
ambulate.  On examination, the veteran demonstrated full 
flexion and extension.  No joint instability or other joint 
deformities were observed.  Pinprick and pain sensation was 
normal, and the veteran's strength was within normal limits.  
No muscle atrophy was observed.  The examiner noted that the 
veteran was noncompliant during the examination, and further, 
that the objective clinical evidence was incongruent with the 
veteran's reported symptomatology.  The examiner concluded 
that the veteran's complaints of muscle spasms in his calf, 
right ankle instability, and loss of sensation over the 
posterior aspect of his right calf are not related to his 
right knee disorder.  

Taking into account all relevant evidence, the Board finds 
that the criteria for a disability rating greater than 10 
percent for post-operative residuals of surgical removal of a 
right knee Baker's cyst have not been met.  The VA 
examination reports of record reveal range of motion that 
does not meet the criteria for a compensable evaluation  At 
no time during the relevant appeal period has flexion of the 
right leg been limited to 30 degrees, or extension limited to 
10 degrees.    

The Board has considered the other diagnostic codes 
pertaining to the leg and knee but finds that Diagnostic 
Codes 5256, 5257, 5258, and 5259 are not for application as 
there is no ankylosis, subluxation or instability, or 
cartilage removal.  The veteran does not demonstrate any 
additional impairment of the right knee.  

The Board has also considered additional functional 
limitation due to factors such as pain, weakness, 
fatigability and incoordination. See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, no additional limitations in range of motion have 
been observed during the veteran's VA examinations.  Despite 
the veteran's complaints of right knee pain and instability, 
there is no showing of a disability analogous to limitation 
of flexion to 30 degrees or extension to 10 degrees.  
Further, in March 2005 a VA examiner found the objective 
physical evidence to be incongruent with the veteran's 
complaints.  Overall, the evidence of record shows a 
disability picture adequately reflected by the 10 percent 
disability rating currently in effect throughout the rating 
period on appeal.

The Board has also considered the applicability of the 
diagnostic codes related to scars.  In this regard, 
Diagnostic Codes 7801, 7802, and 7803 are not for application 
given the size of the scar and the lack of evidence the scar 
is unstable.  Further, although the veteran has reported 
right knee scar tenderness and sensitivity during his VA 
examinations, he has already been assigned a 10 percent 
disability rating.  The schedular criteria does not provide 
for a rating greater than 10 percent for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).  

In conclusion, the criteria for an initial disability rating 
greater than 10 percent for the veteran's right knee 
disability are not met, and the claim must be denied.   
Further, the evidence does not reveal manifestations of the 
veteran's right knee disability warranting a rating higher 
than already granted for a specific period or "staged rating" 
at any time since the effective date of the claim. Fenderson, 
12 Vet. App. 119, 126-27 (1999).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for post-operative residuals of surgical removal of 
Baker's cyst, right knee is denied.


REMAND

The veteran seeks service connection for multiple 
lipomatosis.  He apparently had a lipoma removed in service 
in 1991, and has since developed multiple lipomatosis.  An 
examination should be conducted to ascertain the relationship 
between the veteran's multiple lipomatosis and service.  

The veteran also claims service connection for major 
depressive disorder, which he contends developed as a result 
of fear and anxiety related to the "unknown etiology" of 
his multiple lipomatosis.  A December 2003 VA examination 
reflects a current diagnosis of major depressive disorder.  
Development should be undertaken to ascertain the cause of 
the veteran's depressive disorder, as detailed below.  

The veteran also seeks a compensable initial disability 
rating for post-operative residuals of surgical removal of 
cyst at T-12.  He was last examined in this regard in 2002.  
A more current examination should be scheduled.  

Regarding right foot drop, the veteran claims it developed 
secondary to his right knee disorder.  A precise disorder 
effecting the function of the veteran's foot is not clearly 
identified in the record, nor its relationship , if any, to 
the veteran's service connected knee disorder.  Thus, this 
claim should be remanded for an examination and an opinion 
regarding whether any disorder effecting the right foot 
function has been caused or aggravated by the veteran's 
service-connected right knee disorder. 

The veteran also seeks service connection for PTSD, which he 
attributes to the stressors of Gulf War service.  
Specifically, the veteran reports experiencing racial 
discrimination from commanding officers and an inability to 
find employment.  The aforementioned stressors are not of the 
type that can be verified.  However, the veteran also reports 
that hearing the sound of incoming bombs explode around the 
base in Riyadh, Saudi Arabia caused him to fear for his life.  
VA outpatient treatment records reflect a current diagnosis 
of PTSD, although the stressor upon which the diagnosis is 
based is not noted.  A June 2007 VA memorandum indicates that 
the information the veteran provided regarding the attacks at 
Riyadh was not submitted to either the United States Army and 
Joint Service Records Research Center (JSRRC) or the Army or 
National Archives and Records Administration (NARA) for 
corroboration.  Since the veteran's unit and dates of 
assignment in Vietnam are known, it is reasonable to attempt 
to verify this event through official channels.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate entity 
(e.g. U.S. Army and Joint Services Records 
Research Center) to attempt to confirm whether 
the 715 Maintenance Unit, 2nd Area Support 
Battalion, was present during any incoming 
missile attacks which occurred in Riyadh, Saudi 
Arabia during the period between November 1990 
and February 1991. 

2.  Thereafter, schedule the veteran for a 
VA psychiatric examination to determine 
whether the veteran currently meets the 
DSM-IV criteria for a diagnosis of PTSD, 
and if so, the stressors upon which the 
diagnosis is based.  Likewise, the 
examiner should ascertain whether the 
veteran has a depressive disorder, and if 
so, whether it is caused or aggravated by 
any currently diagnosed multiple 
lipomatosis. The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report. 

3.  The veteran should undergo an examination of 
his multiple lipomatosis to ascertain its 
relationship, if any, to service.  The claims 
folder should be made available to the examiner 
for review in conjunction with the examination, 
and the examiner should acknowledge such review 
in the examination report.  The examiner should 
specifically address whether multiple 
lipomatosis was first manifested in service by a 
paraspinal lipoma.  

4.  Next, the veteran should be afforded a VA 
examination to determine the nature, severity, 
and etiology of any disability effecting the  
right foot.  All diagnoses are to be noted.  
Further, the examiner should provide an opinion 
as to whether it is as least as likely as not 
(that is, probability of 50 percent or better) 
that any right foot disorder is due to, or has 
been aggravated by (increased in severity ) the 
service-connected right knee disorder.  The 
claims folder should be made available to the 
examiner for review in conjunction with the 
examination, and the examiner should acknowledge 
such review in the examination report.

5.  The veteran should be scheduled for a 
VA examination to determine the severity 
of any impairment arising from the 
residuals of the surgical removal of a 
cyst from the veteran's back at T-12.  The 
claims folder should be made available to 
the examiner for review before the 
examination. All tests and studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.

6.  After undertaking any additional development 
deemed appropriate in addition to that requested 
above, the RO should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental statement of 
the case and given an opportunity to respond, 
before the case is returned for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


